Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 19-20 Aug. 1822
				
				August 19 Notwithstand the budget just sent, there is still some thing left to be said in answer to some observations of yours concerning place hunters—As you say they certainly do wish to live in your thoughts; but their pride is hurt when you suffer this to appear in your manner—Men often do things which however they feel ashamed of doing; or in other words they cannot bear to be made sensible by others of that, which they desire to conceal from themselves: and I really believe it is possible so to temper with the conscience, that people bring themselves at last to believe that what ought to cause a blush redounds to their honour—I do not however intend to say that the desire to procure respectable situations should be considered improper altogether—It is only that restless uneasiness which leads the idle to spend their best days in teazing and soliciting office, when they have youth and health to put them in a better path, that is to be condemned—Such people can never be satisfied, and are generally led on by their vices to endless want—They are the most insatiable and the most dangerous class of society; but alas an evil from which high Office cannot be exempt—An honest man can have no charm to fascinate this serpent tribe—At all events it is better not to spy out a beggar until he forces us to see him (in this sense more especially) when we cant or wont relieve him—Who is the Mr. Ackerman of Washington that lately died in New York?—I never heard the name in Washington—20 Mr. Ingersol sat with me some time last Eveng—he has been on a journey with his Wife; but he is afraid her chills will return, as she was again threatened with them on her arrival in Philadelphia—Major Roberdeau and Mr Long called likewise. The Major told me he was to leave the City to day for George Town—Mr Ingersol was anxious to know how Mr Wirts health continued, and seemed to think the death of Mr Rush’s eldest daughter might induce his return—How unfortunate they have been—this is the second since they have been there—Nothing new—This morning I was surprized by a visit from Mr. Bailey and Mr Vail, who informed me they had left you in very good health—Mr Bailey said you told him that I had sent for a box; but that Elizabeth could not understand what box I meant—I hope she is not growing stupid in my absence; for if I dont find every thing in the best possible order she will find me very cross—The box I spoke of contains some red and black beads, given me by Mr. Wyer, and originally contained the peruke brought by Madama de Neuville—if she now misunderstands it must be willfully—Ewing speaking of Mr Hunt and the suit instituted by Mr. Russell says, he dined in company with three Gentlemen the other day, who stated that they were in England during the Negotiation of the Ghent Treaty; and that the correspondence of Mr R with the mercantile houses there, was a matter of universal notoriety—and appeared surprized to find it should here be a matter of question or doubt—I told him I had never heard the thing whispered any where—He mentioned the names of the Gentlemen but I have foolishly forgotten two of them; the third was a McCorwin I think of Liverpool—Welsh has deserted me—He is perhaps nettled at some thing or other for his dyspepsia makes his nerves very irritable He tells me he is making a handsome provision for his family, and has no views beyond his present business—This observation I presume was intended for you therefore I repeat it—Mr Baily informed me there was a report in Town of the death of Mrs. Lowndes—I hope this is not true as it would materially injure her husband, who has the best prospect of recovery from his present illness—as dr Physick thinks his care has been altogether mistaken—God send this may prove true as he is in every extended sense a valuable member of society—Mr. Bailey announced to me the birth of the young Prince, which must be a matter of great joy. Pray make my congratulations to the President—I know they will be acceptable because they are sincere—Mr Mc.Lane is I understand so much recovered (though still and always a malade imaginaire) he is a candidate for the next Congress—He is rapidly recovering—Mary is still at Borden Town, and intends to remain there sometime longer I shall leave her there until I return home if she wishes it as this proves that she is not  much inclined to render us any services; or to lighten in any degree the hours of sickness and suffering—At her age it is but fair she should enjoy pleasure: pain and trouble always come soon enough—Mr Baily tells me that Mr Smith and Kitty both look very thin though in good health—Mr Cook will have returned by the time you receive this and will inform you how we go on— I have this moment received a Letter from Kitty and one from Charles—Tell Kate I wish she would take rooms at Mr Wheaton’s at least until I come and then we will talk the matter over—She knows my reputation for loving to interfere in other peoples concerns, and therefore will not wonder at any request; and tell her to make use of my cloathes till she gets my her own—Mr Charles is grieving bitterly about your fathers books—But he say’s that all the ragged boys from Quincy to Pensacola are to be educated free of expence in this new Academy , and no plough boys are to be found in the next generation to till the Land—Yours ever
				
					L C A—
				
				
			